Citation Nr: 0012648	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for the residuals of 
cold injury to the hands.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to June 
1958 with periods of active duty and inactive duty for 
training.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO).  At this time, the RO denied service 
connection for the residuals of a cold injury to the hands 
and feet.  However, at a hearing held before a hearing 
officer at the RO in January 1999, the veteran indicated that 
he was filing a claim solely for service connection for the 
residuals of a cold injury to the hands.  Accordingly, this 
is the issue that will be addressed by the Board at this 
time.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
knee disability is not meritorious on its own or capable of 
substantiation.

2.  The claim of entitlement to service connection for the 
residuals of a cold injury to the hands is not meritorious on 
its own or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a left knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of a cold injury to the hands is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty from 
September 1956 to June 1958.  Based on several inquiries made 
by the RO to the National Personnel Records Center (NPRC), it 
appears that the veteran's service medical records have been 
destroyed in a fire at this facility in 1973.  Further, the 
RO's efforts to obtain post-active service records from the 
veteran's periods of inactive duty and active duty for 
training also do not appear to have been successful.

The veteran filed his initial claim for VA compensation in 
June 1997, approximately 40 years after his discharge from 
active service.  He contended that he injured his left knee 
in 1995 and suffers from the residuals of a bilateral hand 
disability due to cold in 1957.  In July 1997, the RO 
requested any service medical records in the veteran's 
possession.  No response to this request for information was 
received.  

In September 1997, the RO reported to the veteran that 
efforts to obtain his service medical records had been 
unsuccessful.  In the search for records, the RO noted that 
it had contacted the NPRC and the Oregon National Guard in 
Salem, Oregon.  It was again requested that if the veteran 
had copies of his service medical records he should furnish 
these records to the RO immediately.

In September 1997, the veteran noted that in the winter of 
1956, in Fort Carson, Colorado, he suffered a cold injury to 
his hands.  He noted treatment by a medic during his active 
service.  It was indicated that as time has passed, his feet 
have not bothered him, but his hands have become increasingly 
intolerant to cold.

In October 1997, the RO received a report from the Director 
of Military Personnel of the Oregon National Guard.  It was 
indicated that a search of their files had indicated no 
available records for this veteran.

In July 1997, the RO requested all pertinent medical records 
from the veteran's private health care provider, Kaiser 
Permanente.  Additional post-service medical records were 
obtained.  These medical records included an October 1991 
orthopedic evaluation in which it was noted that the veteran 
had undergone a knee arthroscopy in September 1991.  A MRI 
scan of the left knee in August 1991 revealed a complex Grade 
III tear in the posterior horn of the midportion of the 
medial meniscus.  A large joint effusion and a torn and 
retracted anterior cruciate ligament were found.  A May 1996 
medical record noted that the medial meniscus tear was 
repaired but the anterior cruciate ligament tear was not.

In an August 1997 evaluation, the veteran noted that while 
training on maneuvers in 1957 he injured his hands in the 
cold.  Nevertheless, at this time, the veteran denied having 
any problems with his skin.  Physical evaluation revealed no 
cold-related injury.  The examiner reported that the veteran 
had a history of frostbite exposure in the past, which was 
consistent with some residuals of frozen hands, but was 
without any significant abnormal findings on examination at 
that time.  Physical evaluation revealed no neural deficits 
and the examination was otherwise unremarkable.

In an August 1997 evaluation of the knee, it was noted that 
the veteran had a left knee injury in 1985 and had 
arthroscopic surgery performed to his medial meniscus.  It 
was indicated the veteran did well until 1995, when he began 
having increasing difficulties with his left knee.  This 
occurred after the veteran slipped and fell on a hill while 
photographing.  Physical evaluation revealed a medial 
meniscal tear, status post arthroscopic debridement, and a 
varus deformity of the right knee.  X-ray studies at that 
time were not performed.

In March 1998, the veteran submitted additional statements 
regarding the injuries in question.  The veteran noted that 
in August 1995 he injured his left knee when he fell while 
photographing an emplacement.  It was indicated that he was 
assigned to limited duty following this accident.  Several 
individuals witnessed this accident.  The veteran did not 
clearly indicate whether he received treatment for this 
injury in August 1995.

In a substantive appeal of September 1998, the veteran 
reiterated his previous contention.  The veteran noted the 
"negligent destruction" of his records.

At a hearing held before a hearing officer at the RO in 
January 1999, the veteran indicated that he had no problems 
with his feet.  It was contended that an attempt should be 
made to obtain company morning reports regarding the alleged 
injury in January 1957.  It was contended that the veteran's 
preexisting left knee disability was aggravated by his fall 
in 1995.  Regarding his bilateral hand disability, the 
hearing officer asked if the veteran had received treatment 
for this condition since the end of his military service in 
1958.  The veteran appears to respond that all of his 
treatment was through the VA.  However, he also appears to 
indicate that apart from the VA examination, he has not 
received any treatment for this condition.  The hearing 
officer explained that a requirement for a well-grounded 
claim was the presence of a medical diagnosis of a current 
disability.  The hearing officer, after observing that he did 
not doubt the veteran's testimony as to the cold injury in 
service, pointed out that in the VA examiner in August 1997 
could not find any significant abnormality with his hands at 
that time.  The veteran responded that he was "worried about 
the future."  

With respect to the left knee, the veteran described in 
detail the circumstances of an injury in August 1995.  He 
stated that he was seen by Kaiser and advised that he should 
not perform the Army Physical Fitness Test or run.  The 
hearing officer pointed out that records from Kaiser had been 
obtained but that they contained no entry referring to the 
left knee for the time period in question in 1995.   

In January 1999, the RO received a statement from the 
veteran's spouse.  She noted that when the veteran went to an 
annual training session with the Oregon National Guard his 
left knee was not giving him any problems.  Treatment from 
Kaiser in 1991 had resolved the earlier problem.  Following 
his August 1995 training, the veteran returned with a limp 
and with problems involving the knee.

In written argument prepared by the veteran's representative 
in March 2000, it was again requested that the morning 
reports be obtained to assist the veteran in substantiating 
his claim.

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical evidence of record indicates that the 
veteran appears to have a left knee disability.  However, 
with regard to the claim of entitlement to service connection 
for a bilateral hand disability due to cold exposure, the 
Board must note that the August 1997 VA evaluation failed to 
note any disability associated with exposure to cold.  The 
veteran has failed to provide any competent medical evidence 
indicating that he suffers from the residuals of frostbite or 
any disorder associated with a cold injury his hands.  The 
veteran has simply stated that he has difficulties with his 
hands.  Nevertheless, no competent medical professional has 
associated this difficulty with exposure to cold and thus the 
veteran has not met his obligation to present evidence of a 
current disability.  

With regard to the second prong of the Caluza analysis, the 
Board must note that the RO has been totally unsuccessful in 
obtaining the veteran's service medical records, including 
the records from his active duty and inactive duty for 
training.  The RO has been informed that the service medical 
records of his active service from September 1956 to June 
1958 were destroyed in a fire at the NPRC.  Accordingly, 
these records appear unavailable.  With regard to the service 
medical records from active duty for training and inactive 
duty for training, the RO has made extensive efforts to 
obtain these records from the Oregon National Guard, without 
success and has advised the veteran of this fact.  The Board 
finds that the considerations addressed in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), concerning the notice due 
the veteran as to lost service medical records have been 
satisfied.  

Based on a review of the veteran's statements and testimony, 
it is unclear if the veteran actually underwent treatment for 
the alleged August 1995 left knee injury.  Further, with 
regard to the veteran's treatment for cold in 1957, based on 
his statements indicating treatment by a medic, it is equally 
unclear as to whether there would be any service medical 
records regarding this treatment even if his service medical 
records were available.  Nevertheless, for the purposes of 
this decision, the Board concurs with the hearing officer 
that the veteran's evidentiary assertions are sufficient to 
establish the second prong of a well-grounded claim, i.e., a 
disease or injury incurred or aggravated in service.  
Accordingly, the Board will assume that the veteran did in 
fact suffer from some form of cold injury in 1957 and that he 
injured his left knee in service in August 1995.

There is no evidence to associate the veteran's difficulties 
with his hands to exposure to cold during his active service 
in 1957.  Further, there is no medical evidence to support 
the conclusion that the veteran's left knee developed a 
disability or aggravated a pre-existing disability due to the 
August 1995 injury.  In this regard, the Board must find that 
the clinical evidence establishes without a doubt that a left 
knee disability existed prior to the injury of August 1995.  
The veteran has failed to provide any medical evidence that 
would support the conclusion that his left knee disability 
was chronically aggravated by the August 1995 injury.  As was 
pointed out at the hearing on appeal, while the veteran 
recalled treatment at Kaiser following this injury, the 
actual treatment records obtained from Kaiser contain no 
documentation of such treatment in 1995.  

With respect to the application of 38 C.F.R. § 3.303(b) for 
the purposes of well grounding a claim by means of chronicity 
or continuity of symptomatology, the Board must find that the 
residuals of a cold exposure injury would not be observable 
to a lay party.  In this case, the veteran is not competent 
to state that the current difficulties he has with his hands 
(if any) are the result of a cold-related injury in 1957.  
Further, he is also not competent to state that his left knee 
disability involving the internal structure of the knee was 
aggravated by the August 1995 injury.

As noted above, the veteran has contended that his left knee 
disability was aggravated by the injury of August 1995.  He 
has further contended that his current bilateral hand 
disorder is the result of cold exposure in 1957.  However, as 
the Court has made clear, a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge, skill, expertise 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  There is no competent medical evidence to 
associate the veteran's bilateral hand injury to his service 
in 1957, nor is there any medical evidence to support the 
veteran's conclusion that his preexisting left knee 
disability was aggravated by the injury of August 1995.  
Accordingly, these contentions cannot form the basis for a 
finding that his claims are well grounded.

With specific regard to the veteran's contention that his 
knee condition was aggravated by an injury, the Board has 
taken into consideration the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  However, the medical evidence of record 
will not support a finding that the veteran suffers from any 
disability that can be associated to an aggravation of the 
knee disorder.  The veteran has supplied no competent medical 
evidence to support this contention, a requirement for a 
"plausible" claim under 38 U.S.C.A. § 5107 (West 1991).  
See Murphy, 1 Vet. App. at 81.  The veteran's own statement 
to the effect that a causal link exists between his current 
symptoms and the alleged aggravation is not competent, and 
thus not probative, and therefore cannot be material.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board has considered the veteran's request that the Board 
obtain morning reports regarding the alleged cold-related 
injury in 1957.  However, as stated above, the Board will not 
use the second prong of the Caluza analysis to determine that 
the claim of entitlement to service connection for a 
bilateral hand disorder is not well grounded.  The Board has 
assumed that the veteran did experience a cold-related injury 
in 1957.  The veteran, however, has failed to provide any 
medical evidence to support his belief that his current 
bilateral hand disability either objectively exists or is 
related to this cold-related injury in 1957.  As a result, 
there is no basis to obtain the morning reports.  Much the 
same analysis applies to the administrative records 
pertaining to the August 1995 injury.  Absent medical 
evidence of a left knee disability as a result of such injury 
or of competent medical evidence that a pre-existing left 
knee disability was aggravated by the injury, further 
confirmation of the existence of the injury is pointless.
  
In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service or to show that the preexisting left knee 
disability was aggravated by the injury of August 1995.  
There is simply no evidence to support the veteran's 
contention that his left knee disability was aggravated by 
the 1995 injury.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran has failed to note any competent medical 
professional who would associate the current left knee 
disability to the August 1995 injury.  He has also failed to 
provide any medical evidence to support the conclusion that 
his bilateral hand disorder is the result of a cold-induced 
injury in 1957.  Consequently, neither the Board nor the RO 
is on notice of the existence of any evidence, which exists, 
that, if true, would make the veteran's claims for service 
connection plausible.  Further, the case law cited by the 
veteran regarding lost service records can not avail him 
because his current claims fail first on the absence of 
current medical evidence to establish either current 
disability or a causal link between current disability and 
disease or injury of service origins.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  Accordingly, the claims are denied.  



ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for the residuals of a cold 
injury to the hands is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

